            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:20 CV 212 MR WCM

ALPHA INSULATION AND                          )
WATERPROOFING                                 )
SERVICES COMPANY,                             )
                                              )              ORDER
            Plaintiff,                        )
v.                                            )
                                              )
SEARS CONTRACT, INC.,                         )
                                              )
           Defendant.                         )
_______________________________               )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 4) filed by Philip S. Anderson. The Motion indicates

that Mr. Anderson, a member in good standing of the Bar of this Court, is local

counsel for Plaintiff Alpha Insulation and Waterproofing Services Company,

and that he seeks the admission of Martin R. Salzman, who the Motion

represents as being a member in good standing of the Bar of the State of

Georgia. It further appears that the requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 4) and ADMITS

Martin R. Salzman to practice pro hac vice before the Court in this matter

while associated with local counsel.

                                 Signed: September 4, 2020




      Case 1:20-cv-00212-MR-WCM Document 5 Filed 09/08/20 Page 1 of 1
